--------------------------------------------------------------------------------

Exhibit 10.6
 
[chtl_logo.jpg]


PROFESSIONAL SERVICES AGREEMENT
 
 
1.
Parties

 
This Professional Services Agreement (“Agreement”) is between China Tel Group,
Inc. (“ChinaTel”) and ChangeWave, Inc. dba NBT Communications (“NBT”).
 
 
2.
Term of this Agreement

 
The term of this Agreement shall be for twelve months, commencing May 6, 2011
and expiring May 5, 2012 (“Term”); provided, however, ChinaTel may terminate
this Agreement without cause and at its sole discretion by sending NBT a notice
of termination (“Termination Notice”)  The Termination Notice shall be effective
thirty (30) days after receipt thereof by NBT.
 
 
3.
Services to be Performed by NBT

 
NBT shall perform professional services (“Services”) of the following general
nature for ChinaTel, as set forth in NBT’s proposal as amended by ChinaTel, a
copy of which is attached hereto as Exhibit 1, but subject to the direction of
ChinaTel and the prior approval of ChinaTel as to the Services to be provided:
(i) Investor Relations; (ii) Institutional Targeting and Roadshows; (iii) Social
Media; (iv) E-Direct Marketing; (v) Facebook/Twitter Shareholder Management;
(vi) Web Site/E-Letter Sponsorship; (vii) ChinaTel Articles; and (iv) Press
Releases.
 
 
4.
Payment

 
ChinaTel shall pay NBT for Services as follows: $8,335 plus 83,335 shares of
CHTL stock per month, payable to ChangeWave, Inc. dba NBT Communications, with
the first payment of two months in advance due by May 13, 2011 and on the same
date of every second month thereafter during the Term.  In the event of a
Termination Notice, payment shall be pro rata for the month in which termination
occurs through the effective date of termination.
 
 
5.
State and Federal Taxes

 
NBT shall assume full responsibility for the payment of any taxes (or any other
obligations or payments) that may be claimed as owed by any unit of government,
as a result of remuneration paid to NBT for the performance of Services.  This
includes Income, Social Security, Medicare and Self-Employment taxes.  NBT shall
also pay all unemployment contributions related to the performance of
Services.  NBT shall defend and indemnify ChinaTel with regard to any such
payments, as set forth in Section 10 of this Agreement.
 
 
6.
NBT Status

 
The parties intend NBT to act as an independent contractor in the performance of
Services.  NBT shall have the right to control and determine the methods and
means of performing Services.  NBT shall use its own expertise and judgment in
performing Services, recognizing that ChinaTel is relying on NBT to consult,
when appropriate, with employees of ChinaTel and its subsidiaries and affiliated
companies.  NBT, at NBT’s sole expense, shall provide all equipment, tools and
supplies necessary to perform Services.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
7.
Other Clients of NBT

 
ChinaTel understands that, in addition to providing services to ChinaTel on its
matters, NBT may be retained, directly or indirectly, by other entities or
individuals to provide services separate and apart from Services.  NBT shall be
responsible for following appropriate procedures to avoid any breach of client
confidentiality or any conflicts of interest on the part of NBT which regard to
the performance of Services.  These procedures include, but are not limited to,
the following:
 
 
a.
The parties associated with any matter for which NBT is retained outside of
Services and which pertain to ChinaTel and its business, must be processed in
advance for conflicts with ChinaTel and any of its subsidiaries and affiliated
companies.  If a conflict of interest exists or appears to exist, NBT shall not
perform any such services for such third party, unless and until the conflict is
resolved to the satisfaction of ChinaTel.

 
 
b.
NBT shall not discuss with its other clients Services being performed pursuant
to this Agreement; likewise, NBT shall not discuss with any ChinaTel personnel
issues pertaining to NBT’s work for its other clients.

 
 
8.
Expenses

 
Out-of-pocket expenses NBT reasonably incurs in connection with Services will be
invoiced to ChinaTel on a monthly basis, with ChinaTel having the right to
approve in writing and in advance all such expenses which are over $100.00 or
are over $1,500.00 cumulatively in any calendar month.  Telephone, photocopy,
postage, travel, electronic data services, interactive services and editorial
lunches will be invoiced to ChinaTel at cost and without a mark-up or charge of
any kind.  For expenses outside the normal scope of the Services (e.g., printing
and outside graphics, photo reproduction for use in media kits, video and audio
production, rental items (such as tables, chairs and sound systems at events)
and postage for shipping of media materials), NBT will submit detailed estimates
to ChinaTel for its review and approval prior to such expenditures being
incurred.  Such expenses will also be invoiced to ChinaTel on a monthly basis,
with a standard agency mark-up of ten percent (10%).  Air travel shall be coach
class, and NBT personnel shall stay only at hotels with reasonable rates and
which are not rated higher than Four Star.
 
 
9.
Confidential Information

 
In order to assist NBT in the performance of Services, ChinaTel may supply NBT,
from time to time, with confidential information concerning ChinaTel and its
subsidiaries and affiliated companies, and their respective customers and
suppliers, hereinafter referred to as “Confidential Information.”  NBT shall
hold confidential and not disclose to others, either directly or indirectly, any
and all Confidential Information, propriety information, investor information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, customers, customer lists,
investors, bankers, markets, software, developments, inventions, processes,
formulas, technology, designs, financial data and other business information
which may be learned from ChinaTel and/or its subsidiaries and affiliated
companies before and during the Term of this Agreement, unless the same have
been furnished directly to NBT by ChinaTel and NBT is advised in writing by
ChinaTel that such information need not be treated as Confidential
Information.  NBT acknowledges that the terms and conditions of this Agreement
are deemed confidential by ChinaTel and agrees not to disclose any information
regarding it to any third party, without ChinaTel’s prior written consent.  All
documents containing Confidential Information shall be returned to ChinaTel, and
no copies shall be retained by NBT, on the termination or expiration of this
Agreement.  Notwithstanding the foregoing, such duty of confidentiality shall
not extend to information which rightfully is or comes into the public domain,
is rightfully obtained for third parties under a duty of confidentiality or
which is independently developed without reference to ChinaTel’s Confidential
Information.  The duties of confidentiality imposed by this Agreement shall
survive any termination or expiration of this Agreement for a period of three
(3) years. All data and information developed by NBT (including notes,
summaries, and reports), while performing Services, shall be kept strictly
confidential and shall not be revealed to third parties, without ChinaTel’s
prior written consent thereto.  All such data and information shall be delivered
to ChinaTel by NBT at ChinaTel’s request.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
10.
Indemnification

 
 
a.
ChinaTel shall defend, indemnify and hold NBT harmless from and against any
loss, damage, liability, claim, demand, action, cost and expense (including
reasonable attorneys’ fees and costs) (collectively, “Loss”) resulting from any
third party claim or action or the commencement of any lawsuit or proceeding
against NBT arising out of or are in connection with information or materials
supplied to NBT by ChinaTel to the extent that such material is furnished,
prepared, approved and/or used by NBT and the final copy is approved by
ChinaTel.

 
 
b.
NBT shall defend, indemnify and hold ChinaTel harmless from and against any Loss
resulting from any third party claim or action  or the commencement of any
lawsuit proceeding against ChinaTel arising out of or in connection with: (i)
material prepared by NBT on ChinaTel’s behalf to the extent it asserts a claim
for infringement of copyright, piracy or plagiarism; (ii) NBT’s failure to
follow ChinaTel’s express written instructions; (iii) NBT negligence or willful
misconduct; (iv) the failure of NBT to properly manage its personnel with regard
to Services; or (v) the failure by NBT to pay State and Federal taxes pursuant
to Section 5 of this Agreement.

 
 
c.
Upon the assertion of any claim or the commencement of any lawsuit or proceeding
against either party (such party, “Indemnitee”) that may give rise to liability
of the other party (such party, “Indemnitor”) under this Agreement, the
Indemnitee shall notify the Indemnitor of the existence of such claim as soon as
reasonably possible and shall give the Indemnitor reasonable opportunity to
defend and/or settle the claim at its own expense and with counsel of its own
selection.  The Indemnitee shall, at all times, have the right to fully
participate in such defense at its own expense and shall not be obligated,
against its consent, to participate in any settlement which it reasonably
believes would have an adverse effect on its business.  The Indemnitee shall
make available to the Indemnitor all books and records relating to the claim,
and the parties agree to render to each other such assistance as may reasonably
be requested in order to insure a proper and adequate defense.

 
 
d.
Section 10 of this Agreement shall survive the expiration or termination of the
Term of this Agreement.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
11.
Assignment of the Agreement; Delegation of Responsibilities; Successors and
Assignees

 
NBT shall not assign any of its rights under this Agreement or delegate any of
its responsibilities without the prior written consent of ChinaTel, which may be
exercised in its sole discretion.  This Agreement binds and benefits the heirs,
successors and assignees of the parties to this Agreement, subject to the
prohibition on assignments contained in this Section 11.
 
 
12.
Notices

 
All notices, requests and demands to or upon a party hereto, to be effective,
shall be in writing and shall be sent: (i) certified or registered mail, return
receipt requested; (ii) by personal delivery against receipt; (iii) by overnight
courier; or (iv) by facsimile and, unless otherwise expressly provided herein,
shall be deemed to have been validly served, given, delivered and received: (x)
on the date indicated on the receipt, when delivered by personal delivery
against receipt or by certified or registered mail; (y) one business day after
deposit with an overnight courier; or (z) in the case of facsimile notice, when
sent.  Notices shall be addressed as follows:
 
ChinaTel Group, Inc.
12526 High Bluff Drive, Suite 155
San Diego, CA 92130
Fax No. (760) 359-7042
kwaggoner@chinatelgroup.com
Attention: Kenneth L. Waggoner
Vice President and General Counsel
ChangeWave, Inc. dba NBT Communications
6116 Rosemont Circle North
Bethesda, MD  20852
Fax No. (301) 571-0011
tsmith@nbtgroupinc.com
Attention: Tobin S. Smith
Chief Executive Officer
 

 
13.
Non-Solicitation

 
During the Term of this Agreement and for a one (1) year period thereafter,
neither party shall solicit, employ or attempt to employ, directly or
indirectly, (whether as an employee, consultant or otherwise) any employee of
the other party (or any former employee whose employment terminated within the
previous one (1) year period), without the other party’s prior written consent
exercisable in its sole discretion.
 
 
14.
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without resort to California’s conflict-of-laws rules.
 
 
15.
Dispute Resolution

 
If a dispute arises relating to this Agreement or the termination thereof,
claims for breach of contract or breach of the covenant of good faith and fair
dealing, claims of discrimination or any other claims under any federal, state,
local  or foreign law or regulation now in existence or hereinafter enacted, and
as amended from time to time (“Dispute), the parties shall attempt in good faith
to settle the Dispute through mediation conducted by a mediator to be mutually
selected by the parties. The parties shall share the costs of the mediator
equally.  Each party shall cooperate fully and fairly with the mediator, and
shall reach a mutually satisfactory compromise of the Dispute.  If the Dispute
is not resolved within thirty (30) days after it is referred to the mediator, it
shall be resolved through final and binding arbitration, as specified in this
Section 15.
 
 
 
4

--------------------------------------------------------------------------------

 
 
Binding arbitration shall be conducted by the Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), sitting in San Diego County, California, for resolution
by a single arbitrator acceptable to both parties.  If the parties fail to agree
to an arbitrator within ten (10) days of a written demand for arbitration being
sent by one party to the other party, then JAMS shall select the arbitrator
according to the JAMS Rules for Commercial Arbitration.  The arbitration shall
be conducted pursuant to the California Code of Civil Procedure and the
California Code of Evidence.  The award of such arbitrator shall be final and
binding on the parties, and may be enforced by any court of competent
jurisdiction. In the event of arbitration to resolve a Dispute, the prevailing
party shall be entitled to recover its attorney’s fees and other out-of-pocket
costs incurred in connection therewith from any non-prevailing party involved
therein.
 
 
16.
Counterparts

 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original copy of this Agreement and all of which, when taken
together, shall be deemed to be one and the same agreement.
 
 
17.
Waiver

 
If one party waives any term or provision of this Agreement at any time, that
waiver will be effective only for the specific instance and specific purpose for
which the waiver was given.  If either party fails to exercise or delays
exercising any of its rights or remedies under this Agreement, the party retains
the right to enforce that term or provision at a later time.
 
 
18.
Severability

 
If any court determines that any provision of this Agreement is invalid or
unenforceable, any invalidity or unenforceability will affect only that
provision and will not make any other provision of this Agreement invalid or
unenforceable, and such provision shall be modified, amended or limited only to
the extent of necessary to render it valid and enforceable.
 
 
19.
Entire Agreement and Modification

 
This Agreement supersedes all prior agreements between the parties with respect
to its subject matter and constitutes a complete and exclusive statement of the
terms of this Agreement with respect to its subject matter. This Agreement may
not be amended, except in writing signed by both parties.
 
China Tel Group, Inc.
 
 
 
By: /s/ George Alvarez         
      George Alvarez, Chief Executive Officer
ChangeWave, Inc.
dba NBT  Communications
 
 
By: /s/ Tobin S. Smith         
      Tobin S. Smith, Chief Executive Officer



 
5

--------------------------------------------------------------------------------

 
 
 
NBT EQUITY GROUP, INC.
SCOPE OF SERVICES PROPOSAL FOR CHINA TEL GROUP, INC.
MAY 2011
 
1.
Direct email promotions to 2.5M featuring exec summary of new report . . . click
to register for complete report--at least 4 times this year.

 
2.
Presentations at NBT Emerging Growth Conferences NYC, SF and LA in December . .
. 1000 accredited investors expected to attend.

 
3.
Daily/Weekly CHTL coverage by our affiliate Greenbackers to over 100 blog sites
. . . very effective for our other clients.

 
4.
Rotating sponsorships/banner ads on our NBT Equities Research site and weekly
NBT Portfolio update.

 
5.
Rotating Daily Facebook advertising for CHTL Special Report—over $5k a month on
ads overall.

 
6.
Daily/Weekly link updates Facebook and Twitter.

 
7.
Video Interview Reports quarterly.

 
8.
12 months coverage NBT Equities Research LLC with quarterly/event driven
updates, distributed to over 12,000 NBT Research Subscribers.

 
9.
Distributed to over 2,000,000 Equities.com triple opted in subscribers
(Equities.com now an NBT affiliate).

 
10.
2 full interviews (broken into 4 and 8 minutes segments) for NBT TV (our CEO
interview channel carried on Yahoo, Equities.com, Comtex.com, etc.).

 
11.
CHTL featured on MobileNetInvestor.com and NBTEquitiesResearch.com web sites and
newsletters for entire year.

 
12.
CHTL represented at Next Big Thing Investor Conference June 21 in NYC and
November 2 in San Francisco.

 
13.
CHTL Represented by NBT at Rodman Renshaw, Maxim, Pacific Growth Securities
conferences (fees paid by CHTL).

 
14.
CHTL represented by Tobin Smith at Las Vegas and San Francisco Money Shows (May
and August 2011).

 
15.
Blog/Twitter/Facebook creation and support from NBT Social Media editors and
staff.

 
16.
Newsletter Editor and web-site promotion from NBT Communications staff.

 
17.
Financial Media Article Placement Forbes/Barrons/WSJ/Fortune “The Biggest 4G
Provider in China is owned by . . . a Micro-Cap US Company?”.

 
18.
Feature coverage in Next Big Thing Investor newsletter (launching Jan 2 2012)
and Next Big Thing Investing book (published November 2011).

 
 
 
 
6

--------------------------------------------------------------------------------